Citation Nr: 0433627	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  97-32 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for disability, other than 
low back disability, manifested by memory disturbance, 
fatigue, night sweats and sleep disturbance, to include as 
due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Clark Evans, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran had active service from January 1974 to August 
1974 and from September 1990 to May 1991, with additional 
unverified service with the National Guard.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision by the 
Nashville, Tennessee Department of Veterans Affairs (VA) 
Regional Office (RO).

In an October 1999 decision, the Board, in pertinent part, 
denied service connection for disability manifested by memory 
disturbance, fatigue, night sweats and sleep disturbance, to 
include as due to undiagnosed illness.  The veteran, in turn, 
appealed the denial of service connection to the United 
States Court of Appeals for Veterans Claims (Court).

In October 2000, the Court issued an order that granted a 
joint motion of the parties, vacated the Board's October 1999 
decision, and remanded the matter to the Board for action in 
compliance with the motion.  

Thereafter, this case was before the Board in May 2001 and 
November 2003 when it was remanded for additional 
development.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been accomplished.  

2.  The veteran served in the Southwest Asia theater of 
operations from November 1990 to April 1991.

3.  The veteran's symptoms of memory disturbance, fatigue, 
night sweats and sleep disturbance are related to lower back 
and left shoulder disabilities.

4.  Service connection is in effect for low back disability.

5.  The issue of entitlement to service connection for left 
shoulder disability is not currently before the Board.


CONCLUSION OF LAW

Entitlement to service connection for disability, other than 
low back disability, manifested by memory disturbance, 
fatigue, night sweats and sleep disturbance, to include as 
due to an undiagnosed illness, is not established.  38 
U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 
3.310, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  The provisions of 
the VCAA and the implementing regulations are applicable to 
the issue on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to request the claimant to submit 
any pertinent evidence in his or her possession.

With regard to the veteran's claim for service connection, 
the Board notes that a substantially complete claim was 
received and initially adjudicated prior to the enactment of 
the VCAA.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete 
or substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process. "  Id. at 120. 

In the case at hand, the veteran was provided the notice 
required under the VCAA and the implementing regulations by 
letter dated in July 2001 and a supplemental statement of the 
case issued in July 2002.  He was given ample time to 
respond.  Thereafter, the RO readjudicated the veteran's 
claim in July 2004.  Furthermore, in this case, there is no 
indication or reason to believe that the RO's decision would 
have been different had the claim not been adjudicated before 
the RO provided t he notice required by the VCAA and the 
implementing regulations.  Therefore, the Board believes that 
the RO properly processed the claim following compliance with 
the notice requirements of the VCAA and the implementing 
regulations and that any procedural error by the RO was not 
prejudicial to the appellant.

Moreover, all pertinent, available evidence has been obtained 
in this case.  Therefore, the Board is satisfied that VA has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  

Accordingly, the Board will address the merits of the claim.

Factual Background

The veteran had active service from January 1974 to August 
1974 and from September 1990 to May 1991.  He served in the 
Southwest Asia theater of operations from November 1990 to 
April 1991.  Service medical records are negative for any 
complaint or finding of memory disturbance, fatigue, night 
sweats, sleep disturbance, or psychiatric problems, but do 
note that the veteran injured his back in a truck accident in 
1991.  In an April 1991 report of medical history, the 
veteran denied sleep problems, loss of memory, or 
nervousness.  Upon Desert Storm demobilization examination in 
April 1991, psychiatric evaluation was clinically normal.

A March 1992 VA general medical examination report does not 
note any complaints of memory problems, reduced energy, 
fatigue, night sweats, or sleep problems.  The examiner 
concluded that the veteran's neurologic and psychiatric 
systems were normal.

By rating decision dated in November 1992, the RO granted 
service connection for lumbosacral strain.

During a May 1994 VA examination, the veteran reported 
trouble sleeping and feeling "rundown."  He also complained 
of lower back and right shoulder pain.  The diagnosis was 
spinal injury due to a fall, with moderately severe 
residuals.

In June 1994, the veteran submitted a claim for service 
connection for, in pertinent part, lack of energy and sleep 
disturbance. 

A July 1994 treatment report from Dr. Quigg notes the 
veteran's complaints of florid night sweats associated with 
fatigue.  No mental status examination was performed.  The 
assessment included fatigue and sleep disturbance.

A June 1995 VA examination report notes the veteran's 
complaints of lower back pain, night sweats, feeling tired 
and memory problems.  After neuropsychiatric examination, the 
diagnoses included anxiety NOS (not otherwise specified); the 
examiner opined that the veteran's constellation of feelings 
was expressed as somatic complaints. 

In a July 1995 letter to the veteran, a VA medical examiner 
noted that the veteran's Persian Gulf War Registry 
examination showed no evidence of any disease process known 
to result from exposure to environmental agents in the 
Persian Gulf.  The examiner also noted that the veteran had 
several diagnosed medical problems, including lumbar strain 
and anxiety.

A January 1997 VA examination report notes the veteran's 
complaints of low back pain, problems sleeping and lack of 
energy.  The diagnosis was moderately severe chronic low back 
strain.

During a December 1997 personal hearing, the veteran 
testified that he experienced night sweats 3-4 times a month.  
He also reported that he woke up every hour during the night.  
In addition, the veteran stated that his memory problems 
began in 1992 or 1993.  The veteran's wife testified that her 
husband was having problems sleeping.  She further testified 
that the veteran's memory problems were causing problems with 
their children.  

A July 2001 treatment record from Dr. Quigg notes the 
veteran's complaints of fatigue and night sweats.  The 
veteran also reported waking up in the middle of the night.  
He denied any stress or emotional upset.  Initial impression 
included fatigue of uncertain etiology.  

A May 2002 VA examination report notes the veteran's 
complaints of lower back and shoulder pain, memory problems, 
sleep problems, night sweats and lack of energy.  He denied 
any anxiety, panic attacks, or depression.  Following mental 
status examination, the diagnoses included: dyssomnia, NOS; 
history of night sweats due to undiagnosed condition; and 
reduced energy due to undiagnosed condition.  The examiner 
noted that there was no evidence of memory problems upon 
examination.

A March 2004 VA psychiatric examination report notes the 
veteran's complaints of chronic fatigue, intermittent memory 
loss, restless sleep and night sweats.  He denied frequent 
anger or excessive worrying.  He denied receiving any 
psychiatric treatment.  Mental status examination revealed no 
objective evidence of mental illness.  

The report of a March 2004 VA general medical examination 
notes the veteran's complaints of memory disturbance, 
fatigue, night sweats and sleep disturbance.  Following 
examination of the veteran, the examiner noted that diagnoses 
included lumbosacral strain with lumbar disc disease and left 
shoulder strain with residual pain and limitation of motion.  
The examiner opined that the veteran's symptoms of memory 
disturbance, fatigue, night sweats and sleep disturbance 
might be caused by a mental disorder, if existent.  However, 
he further stated:

The veteran has painful left shoulder 
strain and lumbar disc disease.  The pain 
is likely to interfere with his sleeping 
at present[.]  [W]ithout sound sleep, 
wake up in the night could cause 
nervousness, anxiety, and cause night 
sweats.  It has been shown [that] sleep 
deprivation can cause poor memory and 
fatigue.  So, it is likely, he has no 
other major mental disorder.  The 
symptoms of fatigue, memory loss, night 
sweats, and sleep disturbance [are] 
likely than not related to his left 
shoulder pain and lumbar disc condition.



Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a) (2004).

In addition, service connection may be granted for disability 
which is proximately due to or the result of service-
connected disability.  38 C.F.R. § 3.310(a).

Moreover, service connection may be granted to a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability resulting from an undiagnosed illness, or 
from a medically unexplained chronic multisymptom illness 
that is defined by a cluster of signs or symptoms, or 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below, or from any diagnosed illness which the 
Secretary determines in regulations prescribed under 38 
U.S.C. § 1117(d) warrants a presumption of service 
connection.  The symptoms must be manifest to a degree of 10 
percent or more not later than December 31, 2006.  By 
history, physical examination and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability 
include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The signs and symptoms which may be 
manifestations of undiagnosed illness or a medically 
unexplained chronic multisymptom illness include, but are not 
limited to: (1) fatigue, (2) signs or symptoms involving the 
skin, (3) headaches, (4) muscle pain, (5) joint pain, (6) 
neurologic signs or symptoms, (7) neuropsychological signs or 
symptoms, (8) signs or symptoms involving the respiratory 
system (upper or lower), (9) sleep disturbance, (10) 
gastrointestinal signs or symptoms, (11) cardiovascular signs 
or symptoms, (12) abnormal weight loss, or (13) menstrual 
disorders.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Compensation shall not be paid: (1) if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or (2) if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or (3) If 
there is affirmative evidence that the illness is the result 
of the veteran's own willful misconduct or the abuse of 
alcohol or drugs.  38 C.F.R. § 3.317.

The veteran's DD Form 214 confirms that he served in the 
Southwest Asia theater of operations from November 1990 to 
April 1991.  Thus, he is a "Persian Gulf veteran" by 
regulation (i.e., had active military service in the 
Southwest Asia theater of operations during the Gulf War).

Although the veteran has complained of memory disturbance, 
fatigue, night sweats and sleep disturbance since 1994, these 
symptoms have been found (by the VA physician in March 2004) 
to be more likely than not related to his left shoulder and 
lower back disabilities.  Therefore, service connection for 
memory disturbance, fatigue, night sweats and sleep 
disturbance as due to undiagnosed illness is not warranted. 

Furthermore, service connection is already in effect for low 
back disability.  If the veteran believes that the currently 
assigned evaluation for his service-connected low back 
disability is inadequate, he is free to file a claim for an 
increased evaluation for that disability.  The Board notes 
that the veteran is not service connected for left shoulder 
disability.  The veteran is also free to file a claim for 
service connection for left shoulder disability.


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for disability, other than 
low back disability, manifested by memory disturbance, 
fatigue, night sweats and sleep disturbance, to include as 
due to undiagnosed illness, is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



